
	
		II
		Calendar No. 483
		112th CONGRESS
		2d Session
		S. 3370
		IN THE SENATE OF THE UNITED STATES
		
			July 11, 2012
			Mr. Udall of New Mexico
			 introduced the following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		
			August 1, 2012
			Reported by Mrs. Boxer,
			 without amendment
		
		A BILL
		To authorize the Administrator of General
		  Services to convey a parcel of real property in Albuquerque, New Mexico, to the
		  Amy Biehl High School Foundation.
	
	
		1.Short titleThis Act may be cited as the
			 Albuquerque, New Mexico, Federal Land
			 Conveyance Act of 2012.
		2.DefinitionsIn this Act:
			(1)AdministratorThe
			 term Administrator means the Administrator of General
			 Services.
			(2)Federal
			 landThe term Federal land means the real property
			 located in Albuquerque, New Mexico, that, as determined by the Administrator,
			 subject to survey, generally consists of lots 12 through 19, and for the
			 westerly boundary, the portion of either lot 19 or 20 which is the outside west
			 wall of the basement level of the Old Post Office building, and which has a
			 municipal address of 123 Fourth Street, SW, in Block 18, New Mexico Town
			 Company’s Original Townsite, Albuquerque, New Mexico.
			(3)FoundationThe
			 term Foundation means the Amy Biehl High School Foundation.
			3.Conveyance of real
			 property in Albuquerque, New Mexico, to the Amy Biehl High School
			 Foundation
			(a)ConveyanceNotwithstanding
			 any other provision of law, not later than 90 days after the date of enactment
			 of this Act, the Administrator shall offer to convey to the Foundation, by
			 quitclaim deed, all right, title, and interest of the United States in and to
			 the Federal land.
			(b)ConsiderationAs
			 consideration for conveyance of the Federal land under subsection (a), the
			 Administrator shall require the Foundation to pay to the Administrator
			 consideration in an amount equal to the fair market value of the Federal land,
			 as determined based on an appraisal that is acceptable to the
			 Administrator.
			(c)Costs of
			 conveyanceThe Foundation shall be responsible for paying—
				(1)the costs of an
			 appraisal conducted under subsection (b); and
				(2)any other costs
			 relating to the conveyance of the Federal land under this Act.
				(d)Proceeds
				(1)DepositNet
			 proceeds received under subsection (b) shall be paid into the Federal Buildings
			 Fund established under section 592 of title 40, United States Code.
				(2)ExpenditureAmounts paid into the Federal Buildings
			 Fund under paragraph (1) shall be available to the Administrator, in amounts
			 specified in appropriations Acts, for expenditure for any lawful purpose
			 consistent with existing authorities granted to the Administrator, except that
			 the Administrator shall provide to the Committee on Transportation and
			 Infrastructure of the House of Representatives and the Committee on Environment
			 and Public Works of the Senate 30 days advance written notice of any
			 expenditure of the proceeds.
				(e)Additional terms
			 and conditionsThe Administrator may require that any conveyance
			 under subsection (a) be subject to such additional terms and conditions as the
			 Administrator considers appropriate to protect the interests of the United
			 States.
			(f)DeadlineThe
			 conveyance of the Federal land under this Act shall occur not later than 3
			 years after the date of enactment of this Act.
			
	
		August 1, 2012
		Reported without amendment
	
